Title: To Thomas Jefferson from James Ogilvie, 11 April 1802
From: Ogilvie, James
To: Jefferson, Thomas


            Sir,
              Stevensburg Academy April 11th. 1802
            I am this moment apprised that it is probable you will pass thro’ Stevensburg on the 15th. Inst: On that day, my junior pupils will undergo a public examination in the forenoon, & in the afternoon, original orations will be pronounced by the senior students. Indulging a hope, that you may find it convenient to honour the Academy with your presence, I take the liberty to observe, that few circumstances could afford me higher satisfaction, than the accomplishment of this hope.
            I congratulate you on the glorious termination of your arduous political campaign, & enjoy elevated pleasure in expressing the sentiments of reverential respect & cordial esteem, which the patriotism, magnanimity and wisdom that continuously mark your conduct in the execution of your difficult, delicate & momentous duties, ought to kindle in every ingenious & impartial mind—
            James Ogilvie
          